Name: Commission Regulation (EEC) No 3918/88 of 15 December 1988 fixing, from 1989, the quota for imports into Portugal of live swine from Spain and certain detailed rules for the application thereof
 Type: Regulation
 Subject Matter: means of agricultural production;  Europe;  international trade
 Date Published: nan

 No L 347/60 Official Journal of the European Communities 16. 12. 88 COMMISSION REGULATION (EEC) No 3918/88 of 15 December 1988 fixing, from 1989, the quota for imports into Portugal of live swine from Spain and certain detailed rules for the application thereof HAS ADOPTED THIS REGULATION : Article 1 The quota for 1989 that Portugal may apply pursuant to Regulation (EEC) No 3792/85, on imports of live swine from Spain, shall be as shown in the Annex hereto. v Article 2 r 1 . The Portuguese authorities shall issue import authorizations so as to ensure a fair allocation of the available quantity between the applicants. The quota shall be staggered over the year as follows :  25 % during the period from 1 January to 31 March 1989 ,  25 % during the period from 1 April to 30 June 1989,  25 % during the period from 1 July to 30 September 1989,  25 % during the period from 1 October to 31 December 1989 . 2. Applications for import authorizations shall be subject to the lodging of a security which shall be released under the conditions defined by the Portuguese authorities once the goods have been imported. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 3792/85 of 20 December 1985 laying down the arrangements applying to trade in agricultural products between Spain and Portugal ('), as last amended by Regulation (EEC) No 3296/88 (2), and in particular Article 13 thereof, Whereas the quotas for 1988 for imports into Portugal of certain products from Spain are set out in the Annex to Commission Regulation (EEC) No 3719/87 (3), as amended by Regulation (EEC) No 2199/88 (4); whereas Article 4 (4) (a) of Regulation (EEC) No 3792/85 lays down a minimum annual rate of increase of the quotas of 10 % during the first stage ; whereas these quotas are in addition to those applicable under Article 269 of the Act of Accession to imports from the Community as constituted at 31 December 1985 ; whereas, however, the Portuguese authorities have requested that quantitative restrictions on imports, in the pigmeat sector, be limited to imports of live swine ; whereas the evolution of the trade since accession allows the acceptance of this request ; whereas the quota for 1989 should be fixed accordingly ; Whereas, to ensure proper management of the quota, applications for import authorizations should be subject to the lodging of a security ; whereas provision should also be made for the quota to be staggered over the year ; Whereas provision should be made for Portugal to communicate information to the Commission on the application of the quota ; Whereas this Regulation replaces Regulation (EEC) No 3719/87 ; whereas the said Regulation should therefore be repealed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, Article 3 The Portuguese authorities shall communicate to the Commission the measures which they adopt for the application of Article 2. They shall transmit, not later than the 15th of each month, the following information in respect of the preceding month :  the quantities covered by the import authorizations issued,  the quantities imported. , Article 4 Regulation (EEC) No 3719/87 is hereby repealed. (') OJ No L 367, 31 . 12. 1985, p. 7. (2) OJ No L 293, 27. 10 . 1988, p. 7. Article 5 This Regulation shall enter into force on 1 January 1989 . (3) OJ No L 349, 12. 12. 1987, p. 27. (4) OJ No L 195, . 23 . 7. 1988, p. 50 . 16. 12. 88 Official Journal of the European Communities No L 347/61 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 December 1988 . For the Commission Frans ANDRIESSEN Vice-President ANNEX (tonnes) CN code Quota for 1989Description 45 0103 0103 10 00 ex 0103 91 0103 91 10 ex 0103 92 0103 92 11 0103 92 19 Live swine :  Pure-bred breeding animals  Other :   Weighing less than 50 kg :    Domestic species   Weighing 50 kg or more :    Domestic species :     Sows having farrowed at least once, of a weight of not less than 160 kg     Other